             Case 3:19-cv-01717-SRU Document 71 Filed 07/07/20 Page 1 of 3



                                   UNITED STATES DISTRICT COURT
                                     DISTRICT OF CONNECTICUT


     WILLIAM PETAWAY,
          Plaintiff,                                                        No. 3:19-cv-1717 (SRU)

              v.

     CITY OF NEW HAVEN, et al.,
           Defendants.

                                                      ORDER 1

            On July 2, 2020, I held a hearing on the Defendants’ motion to dismiss, and I granted

that motion except with respect to Petaway’s unlawful detention claim against Defendants

Correa, Jackson, and Harpe. See Min. Entry, Doc. No. 70. At the hearing, Petaway, who

appeared pro se, argued that his right under the Fifth Amendment not to be “compelled in any

criminal case to be a witness against himself” had been violated. U.S. CONST. amend. V. In

particular, Petaway argued that Officer Harpe used Petaway’s own statements—allegedly

elicited unlawfully, in violation of the Miranda rule against coercive custodial interrogation—to

help develop probable cause for Petaway’s arrest. See Petaway’s Opp’n, Doc. No. 63, at 12–13.

I explained that I disagreed with Petaway’s argument because Petaway had not alleged that his

statements had been used against him within the meaning of the Fifth Amendment. I told

Petaway that I would take another look at the law and reverse myself if I had been incorrect. I

write now to explain why I was correct.

          To make out a plausible claim, Petaway would have needed to allege facts that, taken as

true, show “not only that the [statement] was coerced, but that it was used against him in a

criminal case.” Higazy v. Templeton, 505 F.3d 161, 170 n.9 (2d Cir. 2007). Petaway has not


1
    This Order assumes familiarity with the underlying facts of the case.
         Case 3:19-cv-01717-SRU Document 71 Filed 07/07/20 Page 2 of 3



alleged that any statement was “used” against him within the meaning of the Fifth Amendment

because a compelled statement is not “used” against a defendant for Fifth Amendment purposes

until there has been some proceeding in court. See Chavez v. Martinez, 538 U.S. 760, 766–67

(2003) (plurality). Different circuits disagree about whether—and, if so, which—pretrial

proceedings constitute a “criminal case” for the purposes of the Fifth Amendment. See generally

Aaron L. Weisman, Annotation, Applicability of Fifth Amendment to Pretrial Proceedings, 25

A.L.R. Fed. 3d Art. 3 (2017). In the Second Circuit, a “criminal case” includes a proceeding as

early as an initial appearance. See Higazy, 505 F.3d at 173. But the Supreme Court has been

clear that a “criminal case” does not include the investigatory process and police interrogations.

See Chavez, 538 U.S. at 767 (plurality) (“[P]olice questioning does not constitute a ‘case’ any

more than a private investigator’s precomplaint activities constitute a ‘civil case.’”). When

Officer Harpe was questioning Petaway on Petaway’s front porch, Officer Harpe was

investigating the case—Petaway alleges that he was not yet under arrest, and no criminal charges

had been filed against him. Thus, I was correct to grant the Defendants’ motion to dismiss

Petaway’s claims alleging a violation of his Fifth Amendment right not to incriminate himself

because Petaway has not alleged that any statement was used against him in a criminal case.

       To the extent that Petaway argues that Officer Harpe’s alleged Miranda violation can

support a section 1983 claim, I explained on the record that that was incorrect. See Deshawn E.

by Charlotte E. v. Safir, 156 F.3d 340, 346 (2d Cir. 1998) (“[P]laintiffs cannot base a § 1983

claim solely on a law enforcement officer’s failure to administer Miranda warnings.”); see also

Traylor v. Hammond, 94 F. Supp. 3d 203, 214 (D. Conn. 2015).

       For the foregoing reasons, I adhere to my prior ruling.




                                                 2
         Case 3:19-cv-01717-SRU Document 71 Filed 07/07/20 Page 3 of 3



       So ordered.

Dated at Bridgeport, Connecticut, this 7th day of July 2020.


                                                               /s/ STEFAN R. UNDERHILL
                                                               Stefan R. Underhill
                                                               United States District Judge




                                                3
